Citation Nr: 0503908	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  03-08 606A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected diabetes mellitus.

2.  Entitlement to service connection for a kidney disorder, 
claimed as secondary to service-connected diabetes mellitus.

3.  Entitlement to service connection for a liver disorder, 
claimed as secondary to service-connected diabetes mellitus.

4.  Entitlement to service connection for a circulatory 
disorder, claimed as secondary to service-connected diabetes 
mellitus.

5.  Entitlement to service connection for impotence, claimed 
as secondary to service-connected diabetes mellitus.

6.  Entitlement to service connection for arthritis in 
unspecified joints.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
hearing loss.

8.  Entitlement to a disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO), in which the RO 
denied service connection for the claimed disabilities.  The 
veteran perfected an appeal of that decision.

In the June 2002 rating decision the RO also granted an 
increased rating of 30 percent rating for PTSD.  In his July 
2002 notice of disagreement the veteran stated that he was 
seeking a higher rating, and that if a higher rating was not 
awarded, his statement should serve as a notice of 
disagreement as to that issue.  The RO denied entitlement to 
a higher rating in a November 2002 rating decision, but did 
not include that issue in the November 2002 statement of the 
case.  The issue of the rating assigned for PTSD is, 
therefore, being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the issuance 
of a statement of the case and to give the veteran the 
opportunity to submit a substantive appeal.  The AMC will 
notify the veteran if further action is required on his part.

In a statement dated in April 2001, which was received at the 
Board in November 2004, the veteran claimed entitlement to 
service connection for disorders of the pancreas, thyroid, 
eyes, and skin, and "any other associated illness that I may 
or may not have mentioned that may or may not be due to . . . 
Agent Orange."  In addition to the named disorders, the 
medical evidence indicates that the veteran may have 
peripheral neuropathy in the lower extremities.  These issues 
have not been considered by the RO, and are referred to the 
RO for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 
398 (1995) (the Board does not have jurisdiction of an issue 
not yet adjudicated by the RO).

In October 2004 the veteran testified at a personal hearing 
which was chaired by the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.  

Following the hearing the veteran submitted additional VA 
treatment records in support of his appeal.  He has, however, 
waived consideration of that evidence by the RO in the first 
instance.  For that reason the case need not be remanded for 
the RO's consideration of the evidence in the first instance 
and the issuance of a supplemental statement of the case.  
See Disabled American Veterans, et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) (the Board 
does not have the authority to consider newly submitted 
evidence in the first instance); 38 C.F.R. § 20.1304 (2004), 
as amended by Board of Veterans' Appeals: Obtaining Evidence 
and Curing Procedural Defects, 69 Fed. Reg. 53,807 (Sept. 3, 
2004).




FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claims and fulfilled the duty to assist him 
in developing that evidence.

2.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a diagnosed kidney 
disorder that is related to a service-connected disability, 
including diabetes mellitus.

3.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a liver disorder 
that is related to a service-connected disability, including 
diabetes mellitus.

4.  The preponderance of the probative evidence indicates 
that the veteran does not currently have a circulatory 
disorder that is related to a service-connected disability, 
including diabetes mellitus.

5.  The preponderance of the probative evidence indicates 
that the veteran's hypertension is not related to a service-
connected disability, including diabetes mellitus.

6.  The preponderance of the probative evidence indicates 
that the veteran's impotence is not related to a service-
connected disability, including diabetes mellitus.

7.  The preponderance of the probative evidence indicates 
that the veteran's arthritis in unspecified joints is not 
related to an in-service disease or injury.

8.  In a September 1995 rating decision the RO denied 
entitlement to service connection for hearing loss.  The 
veteran was notified of that decision and did not appeal.

9.  The evidence received subsequent to the September 1995 
decision is not new, in that it is cumulative and redundant 
of the evidence previously submitted to agency 
decisionmakers.


CONCLUSIONS OF LAW

1.  A kidney disorder is not proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).

2.  A liver disorder is not proximately due to or the result 
of, nor has it been aggravated by, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).

3.  A circulatory disorder is not proximately due to or the 
result of, nor has it been aggravated by, a service-connected 
disease or injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. § 3.310 (2004).

4.  Hypertension is not proximately due to or the result of, 
nor has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

5.  Impotence is not proximately due to or the result of, nor 
has it been aggravated by, a service-connected disease or 
injury.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.310 (2004).

6.  Arthritis in unspecified joints was not incurred in or 
aggravated by active service, nor may the arthritis be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

7.  The September 1995 rating decision in which the RO denied 
entitlement to service connection for hearing loss is final, 
new and material evidence has not been received, and the 
claim is not reopened.  38 U.S.C.A. § 7105 (West 1991); 
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1103 (1995); 
38 C.F.R. § 3.156 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a September 1995 rating decision the RO denied entitlement 
to service connection for a kidney disorder, poor 
circulation, and hypertension, which the veteran claimed to 
have been incurred in service.  The veteran was notified of 
that decision and did not appeal, and that decision is final.  
38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. § 20.1103 
(1995).  The RO granted service connection for diabetes 
mellitus, which was presumptively service connected based on 
the veteran's service in Vietnam, in November 2001.  The 
veteran subsequently claimed that the kidney disorder, poor 
circulation, and hypertension, as well as a liver disorder, 
were caused by the diabetes mellitus.  Because service 
connection for diabetes mellitus had not been established 
when his claim was adjudicated in September 1995, his 
subsequent claim constitutes a new claim and not a request to 
reopen the previously denied claim.  See Ephraim v. Brown, 82 
F.3d 399, 401 (Fed. Cir. 1996) (a claim that could not have 
been previously adjudicated because all or a significant 
element of that claim had not yet been diagnosed is a new 
claim).

Development of the Claims

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  VA has 
issued a regulation to implement the provisions of the VCAA, 
which is codified at 38 C.F.R. §3.159 (2004).  

Regarding the claim for service connection for hearing loss, 
the VCAA left intact the requirement that a veteran must 
first present new and material evidence in order to reopen a 
previously and finally denied claim under 38 U.S.C.A. § 5108 
before the duty to assist provisions of the VCAA are fully 
applicable to the claim.  38 U.S.C.A. § 5103A(f) (West 2002); 
see also Paralyzed Veterans of America, et. al., v. Secretary 
of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003).  The 
regulation provides that for requests to reopen filed on or 
after August 29, 2001, VA has a duty to inform the veteran of 
the evidence needed to substantiate his claim and to assist 
him in obtaining existing evidence that may be found to be 
new and material.  If VA determines that new and material 
evidence has been submitted and reopens the previously denied 
claim, VA is obligated to fully assist him in obtaining any 
evidence that may be relevant to the claim.  38 C.F.R. 
§ 3.159(b) and (c) (2004); see also Paralyzed Veterans of 
America, 345 F.3d at 1342.

On receipt of a claim for benefits VA will notify the veteran 
of the evidence that is necessary to substantiate the claim.  
VA will also inform him of which information and evidence, if 
any, that he is to provide and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
38 C.F.R. § 3.159 (2004).

The RO notified the veteran of the information and evidence 
needed to substantiate his claims in April 2002 notices by 
informing him of the specific evidence required to establish 
service connection, and the evidence that could be considered 
new and material.  The RO also informed him of the 
information and evidence that he was required to submit, the 
evidence that the RO would obtain on his behalf, and the need 
to advise VA of or submit any additional evidence relevant to 
his claim.  

The veteran has also been provided a copy of the appealed 
rating decision and a statement of the case.  In these 
documents the RO notified him of the law and governing 
regulations, the reasons for the determinations made 
regarding his claims, and the requirement to submit medical 
evidence that established entitlement to service connection.  
In these documents the RO also informed him of the cumulative 
evidence previously provided to VA or obtained by VA on his 
behalf, and any evidence he identified that the RO was unable 
to obtain.  The Board finds that in all of these documents 
the RO informed the veteran of the evidence he was 
responsible for submitting, and what evidence VA would obtain 
in order to substantiate his claims.  Quartuccio, 16 Vet. 
App. at 187.

In general, the statute and regulation provide that VA will 
also make reasonable efforts to help the veteran obtain 
evidence necessary to substantiate the claim, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  In a claim for compensation 
benefits, the duty to assist includes providing a VA medical 
examination or obtaining a medical opinion if VA determines 
that such an examination or opinion is necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c) (2004).  

The RO has obtained the veteran's service medical records and 
the private treatment records he identified, and the veteran 
submitted his VA treatment records in support of his claim.  
The RO also provided him a VA medical examination in May 
2002.  

Although the RO provided the veteran a medical examination, 
the RO did not obtain a medical opinion on whether any of the 
claimed disabilities, for which a current medical diagnosis 
of disability was shown, were related to an in-service 
disease or injury or a service-connected disability.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that VA is not required to obtain a medical opinion 
if there is no reasonable possibility that such an opinion 
could substantiate the claim.  See Duenas v. Principi, 2004 
WL 2900700 (Vet. App.).  Specifically, the Court held that VA 
is not required to provide an examination or obtain a medical 
opinion in the absence of evidence of an event, injury, or 
disease in service.  The Court found that "[b]ecause some 
evidence of an in-service event, injury, or disease is 
required in order to substantiate a claim for service 
connection and because a postservice medical examination 
could not provide evidence of such past events, a medical 
examination conducted in connection with claim development 
could not aid in substantiating a claim when the record does 
not already contain evidence of an in-service event, injury, 
or disease."  Citing Paralyzed Veterans of America, 345 F.3d 
at 1355-57.  

As will be shown below, the medical evidence shows that the 
veteran suffers from hypertension and impotence, which he 
claims to have been caused by his service-connected diabetes 
mellitus.  The evidence also shows, however, that the onset 
of both disorders preceded the development of diabetes 
mellitus by several years.  Because the evidence establishes 
that the onset of the claimed disorders occurred long before 
the onset of diabetes mellitus, the Board finds that a 
medical opinion regarding the claimed nexus is not required 
because there is no reasonable possibility that such an 
opinion could substantiate the claims.

The medical evidence also shows that the veteran suffers from 
post-traumatic arthritis in multiple joints.  There is no 
evidence of an in-service injury to any of the joints in 
which the veteran has developed arthritis.  The Board finds 
that because a current examination could not establish the 
existence of the in-service injury, there is no reasonable 
possibility that such an examination or opinion could 
substantiate the claim.  For that reason remand of this issue 
in order to obtain an opinion is not required.

As explained below, the Board has determined that new and 
material evidence has not been submitted to reopen the claim 
for service connection for hearing loss.  For that reason, VA 
is not obligated to obtain a medical opinion regarding the 
claimed nexus between his hearing loss and an in-service 
disease or injury.  38 C.F.R. § 3.159(c) (2004).

The veteran has not alluded to the existence of any other 
evidence that is relevant to his claims.  The Board concludes 
that all relevant data has been obtained for determining the 
merits of his claims and that no reasonable possibility 
exists that any further assistance would aid him in 
substantiating his claims.  See 38 U.S.C.A. § 5103A (West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2004).

Service Connection

Relevant Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303 (2004).  
Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury (secondary service connection).  38 C.F.R. 
§ 3.310(a) (2004).

Where a veteran served for 90 days in active service, and 
arthritis develops to a degree of 10 percent or more within 
one year from the date of separation from service, such 
disease may be service connected even though there is no 
evidence of such disease in service.  38 U.S.C.A. §§ 1101, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

In order to establish service connection based on direct 
incurrence, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the incurrence or 
aggravation of a disease or injury in service or during the 
presumptive period; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

In order to establish secondary service connection, there 
must be (1) evidence of a current disability; (2) evidence of 
a service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2004).  
Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz 
v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 
38 C.F.R. § 3.102 (2004).  If the Board determines that the 
preponderance of the evidence is against the claim, it has 
necessarily found that the evidence is not in approximate 
balance, and the benefit of the doubt rule is not applicable.  
Ortiz, 274 F.3d at 1365.

Analysis

As an initial matter the Board finds that the veteran's 
service medical records are silent for any complaints or 
clinical findings related to the claimed disorders, except 
arthritis, and he does not contend otherwise.  He contends 
that the kidney, liver, and circulatory disorders; 
hypertension; and impotence were caused by the service-
connected diabetes mellitus.

Hypertension

The medical evidence indicates that the veteran has received 
ongoing treatment for hypertension.  In addition, service 
connection has been established for diabetes mellitus.  His 
claim is, therefore, supported by a current medical diagnosis 
of disability and evidence of a service-connected disability.  
The medical evidence does not show, however, a nexus between 
the hypertension and diabetes mellitus.  Wallin, 11 Vet. App. 
at 512.

According to the medical records, the veteran's elevated 
blood pressure readings were diagnosed as hypertension at 
least by August 1988.  A September 1991 VA treatment record 
indicates that he had known that he had hypertension "for a 
long time," and in the October 2004 hearing he testified 
that he was given a diagnosis of hypertension in the 1980s.  
He was not found to have diabetes mellitus until August 2000.  
The VA treatment records and the report of an August 1995 VA 
examination do not reflect any complaints or clinical 
findings attributed to diabetes prior to August 2000, and a 
September 1999 treatment record expressly refers to the 
veteran as "non-diabetic."

The medical records show, therefore, that the veteran 
developed hypertension prior to diabetes mellitus.  Given 
that evidence, the hypertension cannot be proximately due to 
or the result of diabetes mellitus.  For that reason the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to service connection for 
hypertension, claimed as secondary to the service-connected 
diabetes mellitus.

Kidney Disorder

When asked during the October 2004 hearing to describe the 
symptoms that he attributed to a kidney disorder, the veteran 
stated that he gained four pounds a day if he did not take a 
"water pill."  A December 1992 VA treatment record refers 
to questionable kidney stones, and he complained of 
intermittent urinary incontinence during a March 2001 VA 
examination.  The RO provided him a VA examination in May 
2002 in order to determine whether he had a kidney disorder, 
which included a review of the evidence in the claims file.  
He then stated that "both his kidneys are not doing a good 
job."  He reported having had an infection in the right 
kidney in 1988, having undergone a "nuclear test" that 
revealed his kidneys to be bad, and that he had had multiple 
kidney stones from 1970 to 1981, but none since.  He denied 
having urinary tract infections.  Diagnostic testing failed 
to reveal any evidence of a kidney disorder, and the examiner 
entered an assessment of "status post renal stone."

In summary, none of the medical evidence shows that the 
veteran currently has a kidney disorder.  Wallin, 11 Vet. 
App. at 512.  By his own admission he has not had any 
documented kidney problems since 1988.  See Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997) (the evidence 
must show that the veteran currently has the claimed 
disability).  Although he has described symptoms that he 
attributes to a kidney disorder, his statements are not 
probative of a current medical diagnosis of disability 
because he is not competent to attribute those symptoms to a 
given cause.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In addition, the evidence indicates that any 
documented kidney disorder that he may have had previously 
preceded the onset of diabetes mellitus, which was diagnosed 
in August 2000.  The Board finds, therefore, that the 
criteria for a grant of secondary service connection for a 
kidney disorder are not met, and that the preponderance of 
the evidence is against the claim for service connection for 
such a disorder.

Liver Disorder

According to the veteran's private treatment records, in 
October 1991 he reported having intermittent abdominal 
swelling for the previous six months.  On examination his 
abdomen was extended and tight.  His private physician then 
referred him to VA for further investigation.  

VA treatment records disclose that a computerized tomography 
(CT) scan of the abdomen in November 1991 revealed mild fatty 
infiltrate of the liver.  Additional diagnostic testing, 
including a barium enema, an upper gastrointestinal X-ray, 
liver function tests, and blood tests were normal, and the 
veteran was referred for a gastrointestinal consultation with 
an assessment of an "unusual syndrome."  The 
gastroenterologist noted the veteran's complaints and the 
diagnostic findings, entered a relevant assessment of a 
ventral hernia, and requested a flexible sygmoidoscopy.  That 
testing revealed no abnormalities, and following assessment 
of the veteran's complaints and the results of the diagnostic 
testing his physician determined that his complaints were 
functional in nature.  The VA treatment records also indicate 
that the veteran's multiple complaints could be due to a 
somatization disorder.  None of the private or VA treatment 
records reflect an actual diagnosis of a disease or injury 
pertaining to the liver.

During an August 1995 VA examination the veteran reported a 
history of a fatty liver, which he attributed to Agent Orange 
exposure.  Examination of the abdomen revealed no 
abnormalities, other than obesity, and the examiner entered 
an assessment of a history of fatty liver.

The veteran contends that he has a liver disorder that is due 
to diabetes.  The medical evidence does not, however, show a 
current diagnosis of a liver disorder.  In defining an injury 
or disease that is subject to service connection, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has defined an injury as "damage inflicted on the 
body by an external force" and disease as "any deviation 
from or interruption of the normal structure or function of a 
part, organ, or system of the body."  Terry v. Principi, 340 
F.3d 1378, 1384 (Fed. Cir. 2003).  The reference to mild 
fatty infiltrate in the liver is a laboratory finding, not a 
determination of damage inflicted by an external source or a 
deviation in the normal functioning of the liver.  

In addition to the above, the evidence indicates that the 
mild fatty infiltrate in the liver was noted in November 
1991.  There is no evidence of the veteran having diabetes 
mellitus until August 2000.  The fatty infiltrate in the 
liver could not, therefore, have been caused by the diabetes 
mellitus.  The Board finds, therefore, that the criteria for 
a grant of service connection are not met, and that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a liver disorder, 
claimed as secondary to diabetes mellitus.

Circulatory Disorder

The VA treatment records disclose that in November 1991 the 
veteran reported a cold sensation in his fingers and feet, 
which was assessed as Raynaud's phenomenon.  A December 1991 
record indicates that the medication he had been given did 
not help his symptoms.  The records do not indicate that any 
vascular studies were conducted.  

A January 1992 private treatment record shows that the 
veteran complained of claudication in the legs when he walked 
up steps, and frequently having cold hands and feet.  His 
physician indicated that he probably had vascular 
insufficiency in the extremities, and possible generalized 
atherosclerosis.  The veteran told the physician that he was 
undergoing testing at the VA medical center (MC), and the 
physician did not investigate his complaints.  The last 
reference in the records to Raynaud's phenomenon or any other 
circulatory disorder was in July 1993.

The veteran did not register any complaints regarding the 
cardiovascular system during the August 1995 and May 2002 VA 
examinations, except for hypertension.  Examination of the 
cardiovascular system was normal, except for elevated blood 
pressure.  He denied having any vascular disorder during the 
March 2001 examination, and the cardiovascular examination 
was normal, except for hypertension.

When asked during the October 2004 hearing to describe his 
circulatory problem, the veteran stated that he lacked 
feeling in his legs below the knees, and that he had a 
burning sensation in his feet.  

In summary, none of the medical evidence shows that the 
veteran currently has a circulatory disorder.  See Wallin, 11 
Vet. App. at 512.  Although his treatment records reflected a 
diagnosis of Raynaud's phenomenon through July 1993, there is 
no evidence of a circulatory disorder since then.  See 
Degmetich, 104 F.3d at 1332.  He has described symptoms that 
he attributes to a circulatory disorder, but his statements 
are not probative because he is not competent to provide a 
medical diagnosis.  See Grottveit, 5 Vet. App. at 93.  In 
addition, the evidence indicates that any documented 
circulatory disorder that he may have had preceded the onset 
of diabetes mellitus, which was diagnosed in August 2000.  
The Board finds, therefore, that the criteria for a grant of 
secondary service connection for a circulatory disorder are 
not met, and that the preponderance of the evidence is 
against the claim for service connection for such a disorder.

Impotence

The medical evidence indicates that the veteran is being 
treated for impotence.  In addition, service connection has 
been established for diabetes mellitus.  His claim is, 
therefore, supported by a current medical diagnosis of 
disability and evidence of a service-connected disability.  
The evidence does not indicate, however, that the impotence 
is proximately due to or the result of the service-connected 
diabetes mellitus.  Wallin, 11 Vet. App. at 512.

The VA treatment records disclose that the veteran has 
reported being impotent since January 1992.  In February 1994 
he stated that his difficulty obtaining an erection pre-dated 
taking medication for hypertension, which began in the 1980s.  
An October 1994 record shows a diagnosis of erectile 
dysfunction, and that the veteran was then taking a 
medication (sertraline) that could cause erectile 
dysfunction.  The medical records do not otherwise reflect 
any etiology for the problem.

Although the veteran has apparently been impotent since 1992, 
he was not found to have diabetes mellitus until August 2000.  
The VA treatment records and the report of the August 1995 VA 
examination do not reflect any complaints or clinical 
findings attributed to diabetes prior to August 2000, and a 
September 1999 treatment record expressly refers to the 
veteran as "non-diabetic."  The medical evidence shows, 
therefore, that the veteran became impotent prior to 
developing diabetes mellitus.  Given that evidence, the 
impotency cannot be proximately due to or the result of 
diabetes mellitus.  For that reason the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for impotence, claimed as 
secondary to the service-connected diabetes mellitus.

Arthritis

The veteran has also claimed entitlement to service 
connection for "arthritis" based on service incurrence.  He 
did not specify the joint or joints for which he was claiming 
service connection.  The medical evidence shows that he has 
degenerative joint and disc disease of the cervical, 
thoracic, and lumbosacral spine; and degenerative changes in 
the left knee, the right great toe, both shoulders, and both 
hips.  His claim is, therefore, supported by a current 
medical diagnosis of disability pertaining to those joints.  
The evidence does not show, however, that he incurred related 
injuries in service, or that the "arthritis" is otherwise 
related to service.  Hickson, 12 Vet. App. at 253.

As an initial matter the Board finds that arthritis did not 
become manifest to a degree of 10 percent or more within a 
year of the veteran's separation from service.  The 
presumptive provisions of the law are not, therefore, 
applicable to his claim.

His service medical records are silent for any complaints or 
clinical findings related to a musculoskeletal injury, with 
the exception of an injury to the right knee in April 1970.  
Examination on separation from service in August 1970 showed 
the upper extremities, the lower extremities, and the spine 
to be normal.

The medical evidence indicates that in August 1988 the 
veteran reported having injured his neck in a motor vehicle 
accident two years previously.  His complaints in August 1988 
were attributed to cervical tension.  In September 1988 he 
complained of back pain of one year in duration, which was 
assessed as musculoskeletal pain.

The initial medical documentation of the veteran having any 
type of arthritis occurred in March 1994, when he was found 
by X-ray to have minimal degenerative disc disease of the 
lumbosacral spine.  In December 1994 he reported having 
injured his back in an on the job injury in July 1994, and in 
subsequent treatment for his back pain he related the onset 
to the July 1994 injury.  An X-ray study in December 1994 
also revealed degenerative changes in the cervical and 
thoracic spine.  He received physical therapy in January 1995 
for neck and back pain of six months in duration.

He incurred a comminuted fracture of the right hip in May 
1996, following which X-rays showed degenerative joint 
disease in the hip.  In November 1996 he reported having had 
pain in the left shoulder since the on the job injury two 
years previously, and impingement syndrome and 
acromioclavicular joint arthritis in the left shoulder were 
diagnosed in April 1997.  He complained of having pain in the 
right shoulder for four years in February 1998, and X-rays 
then showed degenerative changes in the right great toe and 
the acromioclavicular joint of the right shoulder.  In April 
1999 he reported having pain in the left knee for four weeks, 
but denied any injury to the knee.  Arthroscopic surgery was 
performed on the left knee in August 2000, which revealed 
degenerative joint disease in the joint.  An orthopedic 
evaluation in September 1999 described the onset of the 
multiple joint pain to the on the job injury in July 1994.

In summary, the service medical records show that the only 
joint injured in service is not one of the multiple joints in 
which the veteran now has arthritis.  None of the medical 
evidence indicates that the currently diagnosed degenerative 
changes in any joint are related to service, in that the 
onset occurred many years after he was separated from 
service.  The etiology is generally given as injuries he 
sustained in 1994 and 1996.  When asked during the October 
2004 hearing why he thought service connection should be 
granted for arthritis, he responded that he had arthritis all 
over his body; he did not assert that the arthritis was 
related to an in-service injury.  The Board finds, therefore, 
that the criteria for a grant of service connection are not 
met, and that the preponderance of the evidence is against 
the claim of entitlement to service connection for arthritis.

New and Material Evidence Pertaining to Hearing Loss

Relevant Laws and Regulations

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 20.1103 (1995).  If a claim of entitlement to service 
connection has been previously denied and that decision 
became final, the claim can be reopened and reconsidered only 
if new and material evidence is presented with respect to 
that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).  

"New" evidence is defined as existing evidence not 
previously submitted to agency decisionmakers, that is 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  "Material" evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim and raises a reasonable 
possibility of substantiating the claim.  See Evans v. Brown, 
9 Vet. App. 273, 283 (1996); 38 C.F.R. § 3.156 (2004).

In determining if new and material evidence has been 
submitted, the evidence is generally presumed to be credible.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999) (per 
curium).  In addition, all of the evidence received since the 
last final disallowance shall be considered in making the 
determination.  Evans, 9 Vet. App. at 283.

"[W]hen audiometric test results at a veteran's separation 
from service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  See Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  The threshold for normal 
hearing is from zero to 20 decibels, and higher threshold 
levels indicate some degree of hearing loss.  Id. at 157.  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 
26 decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2004).

Analysis

The veteran's service medical records disclose that he had a 
hearing impairment when he was examined on entering service 
in September 1968, based on audiometric test results, in that 
the puretone thresholds were above 20 decibels at multiple 
Hertz levels in both ears.  The records are silent for any 
complaints or clinical findings pertaining to the ears.  His 
hearing was shown to be normal when examined on separation 
from service in August 1970, based only on the whispered 
voice test.

VA audiometric testing in March 1994 revealed that the 
veteran then had a hearing loss disability as defined in 
38 C.F.R. § 3.385, which was diagnosed as a bilateral high 
frequency sensorineural hearing loss.  When examined the 
veteran reported having been exposed to noise from artillery 
fire while in service, and that he wore hearing protection in 
his work at a cotton mill after service.  The examiner did 
not provide an opinion regarding the etiology of the hearing 
loss.  The private and VA medical records show that the 
veteran has been treated for otitis media and otitis externa 
on multiple occasions, both before and after the diagnosis of 
hearing loss.

In a September 1995 rating decision the RO denied entitlement 
to service connection for hearing loss on the basis that the 
evidence did not show that the disability was related to 
service.

The evidence received subsequent to the September 1995 
decision includes the report of June 1996 and May 2002 
audiometric testing further documenting the hearing loss, 
with no evidence of etiology.  This evidence is cumulative 
and redundant of the evidence of record in September 1995, 
which showed that the veteran then had a hearing loss 
disability.  The evidence is not new because it is not 
probative of the etiology of the hearing loss.  See Cornele 
v. Brown, 6 Vet. App. 59, 62 (1993) (evidence of treatment 
and a diagnosis many years after service, which does not 
document a nexus to service, is not new).  

The evidence received subsequent to the September 1995 
decision also includes the veteran's October 2004 testimony 
that while in service he fired a weapon, and was exposed to 
artillery noise.  That evidence is also cumulative of the 
evidence of record in September 1995, which included the 
veteran's report during the March 1994 audiometric 
examination of having been exposed to artillery fire.

Because the evidence received following the September 1995 
decision is not "new," the Board need not consider whether 
the evidence is material.  See Vargas Gonzalez v. West, 12 
Vet. App. 321, 327 (1999).  The Board finds, therefore, that 
new and material evidence has not been received, and the 
claim of entitlement to service connection for hearing loss 
is not reopened.


ORDER

The claim of entitlement to service connection for 
hypertension is denied.

The claim of entitlement to service connection for a kidney 
disorder is denied.

The claim of entitlement to service connection for a liver 
disorder is denied.

The claim of entitlement to service connection for a 
circulatory disorder is denied.

The claim of entitlement to service connection for impotence 
is denied.

The claim of entitlement to service connection for arthritis 
is denied.

New and material evidence not having been received, the 
appeal to reopen the claim of entitlement to service 
connection for hearing loss is denied.


REMAND

As previously stated, the veteran included the issue of the 
rating assigned for PTSD in his July 2002 notice of 
disagreement.  He has not yet been issued a statement of the 
case pertaining to that issue, which is remanded for 
completion of that action.  See Manlincon v. West, 12 Vet. 
App. 238 (1999).

Accordingly, this issue is remanded for the following:

After undertaking any development deemed 
appropriate on the issue of entitlement 
to a higher rating for PTSD, the RO 
should re-adjudicate that issue.  If 
entitlement remains denied, the veteran 
and his representative should be provided 
a statement of the case pertaining to 
that issue and be given the opportunity 
to submit a substantive appeal.

The case should be returned to the Board for consideration of 
any issue that remains in a denied status and for which a 
valid substantive appeal has been submitted.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


